1
2
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
9                   CENTRAL DISTRICT OF CALIFORNIA
10
11 LOUIS A. COFFELT, JR.,           Case No. 8:19-cv-01351-JVS-DFM
12                 Plaintiff,
                                    JUDGMENT
13          v.
14   ANDREW ANAGNOST, PASCAL W.
     DI FRONZO, AUTODESK, INC.,
15   SONY PICTURES IMAGEWORKS,
     SONY CORPORATION OF
16   AMERICA, LARRY GRITZ,
17                 Defendants.
18
19
20
21
22
23
24
25
26
27
28

     sf-4143905
1           WHEREAS, on July 10, 2019, Plaintiff Louis A Coffelt, Jr. filed a Complaint
2    against Defendants Autodesk, Inc., Andrew Anagnost, and Pascal W. Di Fronzo
3    (collectively, “Autodesk Defendants”) and Sony Pictures Imageworks, Sony
4    Corporation of America, and Larry Gritz (collectively, “Sony Defendants”) (ECF
5    No. 1);
6           WHEREAS, on September 6, 2019, the Autodesk Defendants moved to
7    dismiss Mr. Coffelt’s Complaint (ECF No. 29);
8           WHEREAS, on September 16, 2019, the Sony Defendants moved to dismiss
9    Mr. Coffelt’s Complaint (ECF No. 35);
10          WHEREAS, on October 18, 2019, the Autodesk Defendants moved for
11   Rule 11 sanctions (ECF No. 49);
12          WHEREAS, on November 18, 2019, this Court heard oral argument on the
13   Autodesk Defendants’ and the Sony Defendants’ motions to dismiss Mr. Coffelt’s
14   Complaint;
15          WHEREAS, on November 18, 2019, this Court granted both the Autodesk
16   Defendants’ and the Sony Defendants’ motions to dismiss Mr. Coffelt’s Complaint
17   with prejudice and without leave to amend and denied Mr. Coffelt’s remaining
18   motions as moot (ECF No. 54);
19          WHEREAS, on November 25, 2019, this Court heard oral argument on the
20   Autodesk Defendants’ motion for Rule 11 sanctions; and
21          WHEREAS, on November 25, 2019, this Court granted the Autodesk
22   Defendants’ motion for Rule 11 sanctions and ordered Mr. Coffelt to pay $2,000 to
23   Autodesk and to seek certification from the Chief Judge of this District before filing
24   additional related actions (ECF No. 59).
25          Accordingly,
26          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:
27          1.     Judgment is entered in favor of the Autodesk Defendants and the Sony
28   Defendants;
                                                1
     sf-4143905
1            2.   Mr. Coffelt is ordered to pay $2,000 to Autodesk, which he may pay in
2    installments of $100 per month on the first day of each month starting January 1,
3    2020;
4            3.   If Mr. Coffelt misses an installment payment and fails to cure the
5    missed payment within thirty (30) days, the Autodesk Defendants may seek to
6    enforce the monetary judgment; and
7            4.   Mr. Coffelt is enjoined from filing any civil actions against Autodesk,
8    its executives, or its subsidiaries and their executives, based upon any of the legal
9    or factual claims that he alleged in this action or in his prior actions against
10   Autodesk, in this District without first obtaining certification from the Chief Judge
11   that his claims are not frivolous or asserted for an improper purpose.
12
13   Dated: December 18, 2019
14
15                                          Honorable James V. Selna
                                            United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
     sf-4143905
